

115 HRES 329 IH: Recognizing the significance of the hundredth anniversary of the soda Cheerwine.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 329IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Budd submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the significance of the hundredth anniversary of the soda Cheerwine.
	
 Whereas Cheerwine was founded in Salisbury, North Carolina, in 1917 by Lewis D. Peeler; Whereas Cheerwine is a family-owned and -operated business and the oldest family-owned soft drink company in the United States;
 Whereas Cheerwine was the first bottled cherry-flavored soda in the United States; Whereas Clifford Peeler took over the company in 1931 and helped guide the company through the Great Depression;
 Whereas Cheerwine was enjoyed by President Dwight D. Eisenhower in 1953; Whereas in the 1970s, Cliff and Mark Ritchie joined the family business and expanded Cheerwine’s presence;
 Whereas in 1992, Mark Ritchie took over the company, and Cheerwine was enjoyed by a second President, George H. W. Bush, in Salisbury, North Carolina; and
 Whereas this family-owned and -operated institution, now run by L.D. Peeler’s great-grandson, Cliff Ritchie, celebrates its hundredth birthday in 2017: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of the hundredth anniversary of the soda Cheerwine and acknowledges its contribution to North Carolina’s vibrant food culture and unique local character;
 (2)recognizes that Cheerwine is an important part of North Carolina’s heritage and culture; and (3)recognizes that family businesses such as Cheerwine provide good-paying jobs and are the building blocks of the United States economy.
			